Title: To James Madison from Cary F. Dunn Jr., 15 June 1813
From: Dunn, Cary F., Jr.
To: Madison, James



Private
State of New York Queens COUNTY JAMAICA

Respected and Dear sir,
June 15th. 1813

I did myself the honor of addressing your Excellency a confidential letter dated October the 31st. of the last year enclosed to our valuable friend Doctor Sage of this District in Congress who in his return letter of November following assures me he presented to the President.
To prevent as little trouble to your Excellency as possible I have furnished the President with as near a Copy as my Memorandum contains as a precursor to place them at first view before your Excellency and solicit your patience for a few moments to the simple naration of facts of an old soldier of the revolution and friend as an auxiliary to the application for a Nomination from your Excellency leaving it to the Presidents discriminative mind for selection in removing the present incumbents of the City of New York in the province of the General Goverment.
If being an only son to a venerable Whig parent (now deceas’d) who left his Estate in the hands of the British Army in the City of New York from the years of 1776 until the auspicious year of 1783 when the Tyrant of Britain acknowledged us a free nation under the complicated difficulties and losses of property accumulated by the depreciation of the Continential Money (so called) &c and at the very early period of life between 16 & 17 years of age of risking his life in the field of Arms and Receiving a Wound between 18 & 19 years old in making a sortie from a Fort confided to me with my companions in Arms and providentially repelling the infamous Brandt of Terrific memory and his banditti of Tories and Indians has any claims to the ear of the President, which from his well establish’d goodness of heart and head, will not, yea cannot; be silenced: which a letter from my superior officer now in my possession that Doctor Sage has perused and returned in his letter of December past proves that my Orders was to defend it to the last and to the Doctor I request your [sic] to be refered for my character or to Governor Tompkins who I presume is at Washington if your Excellency’s better judgment thinks proper.
Permit me to remark that as the present incumbents Messrs. Gelston, Osgood, Schenk and Curtenius have for years been basking in the sunshine of lucrative offices and acquired great fortunes and neither of them ever pulled a Trigger nor Commanded soldiers in the field of battle to attain the independence of our Country nor had the independence of supporting the goverment and administration at this perillous period there whole souls being absorbed to acquire money &c. I hope your Excellency will not think it supereog’atory in me to make the remarks; and present my claims for the first time who have not tasted any of the sweets from the General Goverment tho’ presented by my own state with honary office; without the cheering influence of sallary only fees not even to furnish bread (only) for my family, I pray your Excellency attention to the last part of the Presidents Message to both Houses of Congress at Washington November 4th. 1812 in the following cogent and elegant language to Wit “To have shrunk under such circumstances from manly resistance would have been a degradation blasting our best and proudest hopes: It would have struck us from the high rank where the virtuous struggles of our fathers had placed us, and have betrayed the Magnificent legacy which we hold in trust for future generations.” I submit with the highest deference and respect if my humble services &c as an individual has not contributed to attain these objects So acknowledged and announced by the virtuous President as the first Magistrate of the United States without elucidation or comment.
Being unaccus’tomed to draw on others for recommendation standing on the high mount of my own character as a uniform friend of our Country, and it’s administration which my pride will not yield up to those paragons of yesterday, is the reason of not soliciting the aid of names which too often are obtained by intrigue family influence and obsequiousness inconsonant with that rectitude which is my happiness and consoler. I have the honor to be, with the highest respect Your old friend
C. Dunn Junr.
NB Your Excellency will please to pardon erasures and incorrectness as the sensations that cross my bosom are of a very painful nature to compel me in requesting your intervention and embarrasses my mind for composition.
